t c summary opinion united_states tax_court derrick james ballard-bey petitioner v commissioner of internal revenue respondent docket no 4382-13s filed date derrick james ballard-bey pro_se christopher r moran for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure on date respondent issued a notice_of_deficiency to petitioner in which he determined the following deficiencies and penalties penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number after concessions the issues for decision are whether petitioner is entitled to deduct on schedule c profit or loss from business_losses from his book writing activity for and is entitled to a dependency_exemption deduction for each of and and is liable for sec_6662 accuracy-related_penalties for the years in issue all amounts are rounded to the nearest dollar petitioner and respondent signed a stipulation of settled issues other adjustments made in the notice_of_deficiency are computational and will not be discussed background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in maryland when he filed his petition dependency_exemption deductions petitioner and his wife kimberly b ballard-bey married in date at or around the time they married petitioner’s wife moved out of her mother’s home and into petitioner’s apartment at the time that petitioner’s wife moved into his apartment petitioner’s childhood friend darcy abney who was otherwise homeless was already living there mr abney lived with petitioner during and part of was unemployed during those years and apparently had no other source of support petitioner also provided food to mr abney while mr abney lived with him during and mr abney would occasionally spend a few nights at a girlfriend’s home but would always return to live with petitioner two months after petitioner and his wife married a dispute over mr abney’s presence in the apartment led to petitioner and his wife’s separating until sometime in petitioner’s book writing activity during the years in issue petitioner was employed by the washington metropolitan area transit authority in or around late or early petitioner was referred by a coworker to james wise for tax guidance apparently mr wise was the proprietor of a tax_return preparation business named a wise tax choice operating from an office in capitol heights maryland during their first meeting petitioner and mr wise discussed petitioner’s budding book writing activity and in particular certain tax-related recordkeeping requirements for that activity by the end of petitioner had completed a second rough draft of a book about transitioning out of involuntary treatment facilities and imprisonments something with which he was familiar in early petitioner contacted several traditional publishing houses to inquire about the possibility of having his book published petitioner became dissatisfied with the long and uncertain process associated with publishing through a traditional publishing house and decided that self-publishing was a better option petitioner needed a content editor a line editor and a book formatter book editors at the time however petitioner could not afford to hire book editors and decided that he would sell items related to the subject matter of his book writing activity including t-shirts and mugs and different things the income from which he would use to hire book editors and consultants to prepare his book for publication in petitioner met peter bowerman a consultant and a moderator of a writing group called absolute writing in january or date petitioner hired mr bowerman to help him select an effective and marketable book title for his rough draft deciding at the time on redefine your mind make your next step count in march or date petitioner on mr bowerman’s recommendation hired a web site and graphic design company named di natale design inc di natale design to create a logo a book cover and a web site template di natale design referred petitioner to blizzard digital a web hosting and design company petitioner hired blizzard digital to build a web site from which he could sell his book and other related items and to provide other internet-related services for the web site including annual web hosting web site optimization and social media services also in petitioner retained renee l duff an intellectual_property attorney to assist him with copyright and trademark matters with respect to his book writing activity specifically ms duff helped petitioner file electronic copyright applications for the logo and artwork created by di natale design and register the trademark redefine your mind with the u s patent and trademark office petitioner also hired john hinds in to provide consultation with respect to the book title chapter titles trademark strategies and web site design by fall petitioner had completed a 600-page draft but had not raised the funds necessary to hire book editors and publish the book petitioner in an attempt to generate the funds needed to publish his book and on the recommendation of mr hinds purchased t-shirts from mid florida sportswear inc on date the t-shirts were embroidered with various designs that petitioner created petitioner intended to sell the t-shirts which were delivered to him in date through his web site and through free workshops that he planned on hosting at prisons and involuntary treatment facilities petitioner was able to sell some of the t-shirts in and as of the end of petitioner’s book had not been published petitioner’s federal_income_tax returns mr wise prepared petitioner’s electronically filed and federal_income_tax returns mr wise placed spurious items on the returns petitioner approved the filing of the returns without reviewing them included in each of the and returns was a claimed dependency_exemption deduction for mr abney for each year in issue petitioner’s return included a schedule c related to his book writing activity as relevant on his and schedules c petitioner reported gross_receipts of dollar_figure and dollar_figure for and respectively and zero gross_receipts for and reported net losses of dollar_figure dollar_figure and dollar_figure respectively the net losses are taken into account in the computation of the adjusted_gross_income shown on petitioner’s and returns during the audit petitioner prepared amended returns for and respondent received those amended returns on date but did not accept or process either return discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any petitioner described his principal business or profession as author on the schedules c attached to his and returns and as computer tech on the schedule c attached to hi sec_2011 return apparently the schedule c like the and schedules c relates to petitioner’s book writing activity despite the misnomer the parties stipulated that petitioner’s book writing activity did not have any gross_receipts for or claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs dependency_exemption deductions according to petitioner he is entitled to a dependency_exemption deduction for mr abney for each of and respondent contends that petitioner did not establish that he provided more than one-half of mr abney’s support and therefore he is not entitled to a dependency_exemption deduction for mr abney for or a taxpayer is entitled to a dependency_exemption deduction only if the claimed dependent is a qualifying_child or a qualifying_relative as defined under sec_152 and d sec_152 a qualifying_child is defined as the petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not taxpayer’s child brother sister stepbrother stepsister or a descendant of any of them sec_152 and the term child includes a legally adopted individual and a foster_child placed in the care of the taxpayer by an authorized_placement_agency or by a court order sec_152 mr abney is not a qualifying_child because he is not related to petitioner and is not an adopted_child or a foster_child an individual who is not a qualifying_child may still under certain conditions qualify as a dependent if he or she is a qualifying_relative sec_152 under sec_152 a qualifying_relative is an individual a who bears a qualifying relationship to the taxpayer b whose gross_income for the year is less than the sec_151 exemption_amount c who receives over one-half of his or her support from the taxpayer for the taxable_year and d who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 a - h lists eight types of qualifying relationships seven of which involve various familial relationships which do not apply to the circumstances herein the eighth type of qualifying relationship applies to an individual other than the taxpayer’s spouse who has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household for the taxable_year sec_152 in order for an individual to be considered a member of a taxpayer’s household the taxpayer must maintain the household and both the taxpayer and the individual must occupy the household for the entire taxable_year sec_1_152-1 income_tax regs a temporary absence from the household will not prevent an individual from being considered as living with the taxpayer for the entire year id a taxpayer maintains a household when he or she pays more than one-half of the expenses for the household see sec_2 revrul_64_41 c b part on the basis of petitioner’s testimony and a notarized statement of mrs ballard-bey the court is satisfied that mr abney resided with petitioner and had the same principal_place_of_abode as petitioner during and see rasco v commissioner tcmemo_1999_169 petitioner paid rent and provided food for the home there is no evidence of another source of maintenance of the household as defined in sec_1_2-2 income_tax regs the court is further satisfied that no individual other than petitioner supported mr abney and that mr abney had no other source_of_income or support because mr abney had no other source_of_income or support we assume for purposes of the test that petitioner provided more than one-half of mr abney’s support as defined in sec_1_152-1 income_tax regs see halbin v commissioner tcmemo_2009_18 mr abney was a contemporary of petitioner and over the age of in and and thus could not be a qualifying_child of another taxpayer see sec_152 thus petitioner has satisfied sec_152 a - d accordingly petitioner is entitled to a dependency_exemption deduction for mr abney for and petitioner’s book writing activity schedules c according to petitioner he is entitled to the deductions claimed on the and schedules c relating to his book writing activity because those deductions represent expenses he paid in the operation of his book writing business respondent contends that petitioner engaged in neither a trade_or_business within the meaning of sec_162 nor an active trade_or_business within the meaning of sec_195 during either of the years in issue according to respondent any expenditures relating to petitioner’s book writing activity are nondeductible startup expenses under sec_195 respondent further argues that even if petitioner was engaged in an active trade_or_business he failed to substantiate most of his schedule c expenses according to respondent petitioner has substantiated approximately dollar_figure and dollar_figure for and respectively of his schedule c expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid in connection with carrying_on_a_trade_or_business sec_212 generally allows a deduction for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income under both provisions however expenses must be associated with a trade_or_business or other income-producing activity that is functioning at the time the expenses are incurred 93_tc_684 aff’d in part remanded in part u s app lexis 10th cir date see also woody v commissioner tcmemo_2009_93 aff’d 403_fedappx_519 d c cir glotov v commissioner tcmemo_2007_147 a taxpayer is not carrying_on_a_trade_or_business for sec_162 purposes until the business is functioning as a going concern and performing the activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 see also glotov v commissioner tcmemo_2007_147 business operations with respect to the activity must have actually commenced mckelvey v commissioner tcmemo_2002_63 aff’d 76_fedappx_806 9th cir until that time expenses related to that activity are not ‘ordinary and necessary’ expenses currently deductible under sec_162 nor are they deductible under sec_212 but rather are ‘start-up’ or ‘pre-opening’ expenses woody v commissioner tcmemo_2009_93 citing hardy v commissioner t c pincite startup expenses although not currently deductible may generally be deducted over time pursuant to sec_195 id whether a taxpayer’s activities constitute the carrying on of a trade_or_business requires an examination of the facts and circumstances of each case id see also 480_us_23 the court has focused on three factors to indicate the existence of a trade_or_business whether the taxpayer undertook the activity intending to earn a profit whether the taxpayer is regularly and actively involved in the activity and whether the taxpayer’s activity has actually commenced see woody v commissioner tcmemo_2009_93 upon consideration of the evidence the court concludes that petitioner undertook his book writing activity with the honest intent to generate a profit nonetheless petitioner’s profit-seeking activity was not functioning as a going concern in or although it appears that petitioner took steps directed toward establishing an active book writing business his plans to commence the book writing venture he described at trial were not realized by the end of from through wrote an unpublished rough draft developed a web site platform from which he intended on selling his book once published and other related items and consulted with various professionals in preparation of starting his business at no point during either year in issue did petitioner as his testimony confirms ever offer any item for sale on his web site or otherwise nor did he as of the end of publish his book petitioner has not met his burden of showing that the startup phase was completed and that the profit seeking began in or thus the expenses relating to the book writing activity were not ordinary and necessary business_expenses or sec_212 expenses for the years in issue and are considered startup expenses that cannot be currently deducted iii accuracy-related_penalties respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 for each year in issue sec_6662 and b and imposes a penalty on the portion of an underpayment attributable to any one of various factors including negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs under sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty see 116_tc_438 for petitioner claimed schedule c deductions of dollar_figure that he has conceded in full for petitioner claimed schedule c deductions of dollar_figure on his return as originally filed and for petitioner claimed schedule c deductions of dollar_figure petitioner substantiated approximately dollar_figure and dollar_figure for and respectively of his schedule c expenses respondent has met his burden that being so it is petitioner’s burden to establish that the imposition of the penalty is not appropriate see id pincite see also rule a 290_us_111 sec_6664 provides an exception to the sec_6662 penalty if it is shown that there was reasonable_cause for any portion of the underpayment and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in view of the taxpayer’s experience knowledge and education id according to petitioner the penalties are not applicable because he relied upon mr wise to compute the federal_income_tax liabilities shown on his returns under certain circumstances a taxpayer’s reliance upon professional advice may establish the taxpayer’s reasonable_cause and good_faith with respect to an underpayment_of_tax if the taxpayer establishes that the professional was provided with complete and accurate information an incorrect return was a result of the preparer’s mistakes and the taxpayer demonstrates good-faith reliance on a competent professional see 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir see also 115_tc_43 aff’d 299_f3d_221 3d cir reliance on a return preparer is not reasonable where even a cursory review of the tax_return would reveal errors 88_tc_654 petitioner has not established that he provided mr wise with complete and accurate information or that mr wise was a competent professional mr wise placed on the returns schedule c and itemized_deductions to which petitioner was not entitled furthermore petitioner admitted at trial that he approved the filing of the returns without reviewing them had he reviewed the returns we are confident that petitioner would have noticed deductions for expenses that he did not incur accordingly petitioner’s reliance on mr wise does not establish that he acted with reasonable_cause and in good_faith nor has he advanced any other argument or evidence establishing that he acted with reasonable_cause and in good_faith therefore the court sustains respondent’s determination that petitioner is liable for the sec_6662 accuracy-related_penalty for the years in issue we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
